CANTY, J.
I concur on the ground that when plaintiff stepped into the way of the moving car, or it sufficiently appeared that he was about to do so, the car had approached too near to him to be stopped or its speed checked in time to avert the injury; that under these.circumstances he did not have the right of way, while the car had; and in these respects the case is wholly different from Watson v. Minneapolis Street Ry. Co., 53 Minn. 551, 55 N. W. 742. It does not appear that there was any great amount of traffic on the street, or anything else but this car, to attract or distract his attention. If, when about to step in the way of the car, he had looked along the track, even a yard or two, in the direction from which it was approaching, he could have seen it. Under these circumstances, it should be held, as a question of law, that he was guilty of contributory negligence.